                   Case: 3:16-cr-00021-DMB-RP Doc #: 82 Filed: 04/15/21 1 of 7 PageID #: 604

AO 245C     (Rev. 09/11) Amended Judgment in a Criminal Case                                                               (NOTE: Identify Changes with Asterisks (*))
            Sheet 1



                                            UNITED STATES DISTRICT COURT
                                  Northern                                  District of  Mississippi
          UNITED STATES OF AMERICA                                                    AMENDED JUDGMENT IN A CRIMINAL CASE
                                V.
                    Terry Kelly, aka "TK"                                            Case Number:                     3:16CR00021-001
                                                                                     USM Number:                      06920-748
Date of Original Judgment: 09/01/2016                                                Federal Public Defender Gregory Park
(Or Date of Last Amended Judgment)                                                   Defendant’s Attorney
Reason for Amendment:
   Correction of Sentence on Remand (18 U.S.C. 3742(f)(1) and (2))                        Modification of Supervision Conditions (18 U.S.C. §§ 3563(c) or 3583(e))
   Reduction of Sentence for Changed Circumstances (Fed. R. Crim.                         Modification of Imposed Term of Imprisonment for Extraordinary and
   P. 35(b))                                                                              Compelling Reasons (18 U.S.C. § 3582(c)(1))
   Correction of Sentence by Sentencing Court (Fed. R. Crim. P. 35(a))                    Modification of Imposed Term of Imprisonment for Retroactive Amendment(s)
   Correction of Sentence for Clerical Mistake (Fed. R. Crim. P. 36)                      to the Sentencing Guidelines (18 U.S.C. § 3582(c)(2))
                                                                                          Direct Motion to District Court Pursuant         28 U.S.C. § 2255 or
                                                                                               18 U.S.C. § 3559(c)(7)
                                                                                          Modification of Restitution Order (18 U.S.C. § 3664)
THE DEFENDANT:
    pleaded guilty to count(s) 1 of the Indictment
    pleaded nolo contendere to count(s)
    which was accepted by the court.
    was found guilty on count(s)
    after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                      Nature of Offense                                                                 Offense Ended                  Count
18 U.S.C. § 922(g)(1) and            Felon in Possession of a Firearm (Armed Career Criminal)                          01/27/2016                       1
924(e)(1)



       The defendant is sentenced as provided in pages 2                      through 6         of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
    The defendant has been found not guilty on count(s)

    Count(s)                                                           is     are dismissed on the motion of the United States.

          It is ordered that the defendant must notify the United States Attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to
pay restitution, the defendant must notify the court and United States attorney of material changes in economic circumstances.
                                                                                     April 14, 2021
                                                                                     Date of Imposition of Judgment

                                                                                     Signature of Judge
                                                                                     Debra M. Brown, U.S. District Judge
                                                                                     Name and Title of Judge

                                                                                     Date
                Case: 3:16-cr-00021-DMB-RP Doc #: 82 Filed: 04/15/21 2 of 7 PageID #: 605

AO 245C    (Rev. 09/11) Amended Judgment in a Criminal Case
           Sheet 2 — Imprisonment                                                                          (NOTE: Identify Changes with Asterisks (*))

                                                                                                    Judgment — Page           2     of         6
DEFENDANT:                Terry Kelly, aka "TK"
CASE NUMBER:              3:16CR00021-001


                                                              IMPRISONMENT

     The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a
total term of
Time Served on Count 1 of the Indictment.*




     The court makes the following recommendations to the Bureau of Prisons:




     The defendant is remanded to the custody of the United States Marshal.

     The defendant shall surrender to the United States Marshal for this district:
           at                                          a.m.           p.m.      on                                        .
           as notified by the United States Marshal.

     The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
           before 2 p.m. on                                              .
           as notified by the United States Marshal.
           as notified by the Probation or Pretrial Services Office.


                                                                  RETURN
I have executed this judgment as follows:




     Defendant delivered on                                                            to

at                                                        with a certified copy of this judgment.



                                                                                                    UNITED STATES MARSHAL


                                                                         By
                                                                                             DEPUTY UNITED STATES MARSHAL
                 Case: 3:16-cr-00021-DMB-RP Doc #: 82 Filed: 04/15/21 3 of 7 PageID #: 606

 AO 245C    (Rev. 09/11) Amended Judgment in a Criminal Case
            Sheet 3 — Supervised Release                                                                (NOTE: Identify Changes with Asterisks (*))

                                                                                                 Judgment—Page          3        of         6
 DEFENDANT:                Terry Kelly, aka "TK"
 CASE NUMBER:              3:16CR00021-001

                                                        SUPERVISED RELEASE
 Upon release from imprisonment, the defendant shall be on supervised release for a term of :
 Three (3) years on Count 1 of the Indictment.



          The defendant must report to the probation office in the district to which the defendant is released within 72 hours of release
 from the custody of the Bureau of Prisons.
 The defendant shall not commit another federal, state, or local crime.
 The defendant shall not unlawfully possess a controlled substance. The defendant shall refrain from any unlawful use of a controlled
 substance. The defendant shall submit to one drug test within 15 days of release from imprisonment and at least two periodic drug tests
 thereafter, as determined by the court.
      The above drug testing condition is suspended, based on the court’s determination that the defendant poses a low risk of
       future substance abuse. (Check, if applicable.)
      The defendant shall cooperate in the collection of DNA as directed by the probation officer. (Check, if applicable.)
      The defendant shall register with the state sex offender registration agency in the state where the defendant resides, works, or is a
      student, as directed by the probation officer. (Check, if applicable.)
      The defendant shall participate in an approved program for domestic violence. (Check, if applicable.)
          If this judgment imposes a fine or restitution, it is a condition of supervised release that the defendant pay in accordance with
 the Schedule of Payments sheet of this judgment.
          The defendant must comply with the standard conditions that have been adopted by this court as well as with any additional
 conditions on the attached page.

                                      STANDARD CONDITIONS OF SUPERVISION
1.   You must report to the probation office in the federal judicial district where you are authorized to reside within 72
     hours of your release from imprisonment, unless the probation officer instructs you to report to a different probation
     office or within a different time frame.
2.   After initially reporting to the probation office, you will receive instructions from the court or the probation officer
     about how and when you must report to the probation officer, and you must report to the probation officer as
     instructed.
3.   You must not knowingly leave the federal judicial district where you are authorized to reside without first getting
     permission from the court or the probation officer.
4.   You must answer truthfully the questions asked by your probation officer.
5.   You must live at a place approved by the probation officer. If you plan to change where you live or anything about
     your living arrangements (such as the people you live with), you must notify the probation officer at least 10 days
     before the change. If notifying the probation officer in advance is not possible due to unanticipated circumstances,
     you must notify the probation officer within 72 hours of becoming aware of a change or expected change.
6.   You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the
     probation officer to take any items prohibited by the conditions of your supervision that he or she observes in plain
     view.
7.   You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
     excuses you from doing so. If you do not have full-time employment you must try to find full-time employment,
     unless the probation officer excuses you from doing so. If you plan to change where you work or anything about
     your work (such as your position or your job responsibilities), you must notify the probation officer at least 10 days
     before the change. If notifying the probation officer at least 10 days in advance is not possible due to unanticipated
     circumstances, you must notify the probation officer within 72 hours of becoming aware of a change or expected
     change.
                Case: 3:16-cr-00021-DMB-RP Doc #: 82 Filed: 04/15/21 4 of 7 PageID #: 607

8.    You must not communicate or interact with someone you know is engaged in criminal activity. If you know
      someone has been convicted of a felony, you must not knowingly communicate or interact with that person without
      first getting the permission of the probation officer.
9.    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72
      hours.
10.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e.,
      anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another
      person such as nunchakus or tasers).
11.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or
      informant without first getting the permission of the court.
12.   If the probation officer determines that you pose a risk to another person (including an organization), the probation
      officer may require you to notify the person about the risk and you must comply with that instruction. The
      probation officer may contact the person and confirm that you have notified the person about the risk.
13.   You must follow the instructions of the probation officer related to the conditions of supervision.


U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a
written copy of this judgment containing these conditions. For further information regarding these conditions, see
Overview of Probation and Supervised Release Conditions, available at: www.uscourts.gov.

Defendant’s Signature                                                                    Date
              Case: 3:16-cr-00021-DMB-RP Doc #: 82 Filed: 04/15/21 5 of 7 PageID #: 608


AO 245C   (Rev. 09/11) Amended Judgment in a Criminal Case
          Sheet 3C — Supervised Release                                             (NOTE: Identify Changes with Asterisks (*))

                                                                              Judgment—Page         4        of         6
DEFENDANT:               Terry Kelly, aka "TK"
CASE NUMBER:             3:16CR00021-001

                                      SPECIAL CONDITIONS OF SUPERVISION

1.   The defendant shall participate in a program of testing and treatment for substance abuse, as directed by the
     probation officer, until such time as the defendant is release from the program by the probation officer.

2.   The defendant shall participate in a program of mental health treatment, as directed by the probation officer,
     until such time as the defendant is released from the program by the probation officer.

3.   The defendant shall submit his person, property, house, residence, vehicle, papers, computers (as defined in
     Title 18, United States Code, Section 1030e(1)), other electronic communications or data storage devices or
     media, or office, to a search conducted by the United States Probation Officer. Failure to submit to a search
     may be grounds for revocation of release. The defendant shall warn any other occupants that the premises
     may be subject to searches pursuant to this condition. An officer may conduct a search pursuant to this
     condition only when reasonable suspicion exists that the defendant has violated a condition of his
     supervision. Any search must be conducted at a reasonable time and in a reasonable manner.
               Case: 3:16-cr-00021-DMB-RP Doc #: 82 Filed: 04/15/21 6 of 7 PageID #: 609

AO 245C     (Rev. 09/11) Amended Judgment in a Criminal Case
            Sheet 5 — Criminal Monetary Penalties                                                             (NOTE: Identify Changes with Asterisks (*))

                                                                                                 Judgment — Page         5         of           6
DEFENDANT:                       Terry Kelly, aka "TK"
CASE NUMBER:                     3:16CR00021-001

                                           CRIMINAL MONETARY PENALTIES
    The defendant must pay the following total criminal monetary penalties under the schedule of payments on Sheet 6.
                     Assessment                                           Fine                                Restitution
TOTALS           $ 100                                                $                                   $


    The determination of restitution is deferred until                           . An Amended Judgment in a Criminal Case (AO 245C) will be
    entered after such determination.

    The defendant shall make restitution (including community restitution) to the following payees in the amount listed below.

    If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified
    otherwise in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal
    victims must be paid before the United States is paid.

Name of Payee                              Total Loss*                            Restitution Ordered                    Priority or Percentage




TOTALS                             $                                         $

     Restitution amount ordered pursuant to plea agreement $

     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
     fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
     to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

     The court determined that the defendant does not have the ability to pay interest, and it is ordered that:
          the interest requirement is waived for               fine          restitution.

           the interest requirement for the                fine              restitution is modified as follows:


* Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on
or after September 13, 1994, but before April 23, 1996.
                Case: 3:16-cr-00021-DMB-RP Doc #: 82 Filed: 04/15/21 7 of 7 PageID #: 610


AO 245C     (Rev. 09/11) Amended Judgment in a Criminal Case
            Sheet 6 — Schedule of Payments                                                                (NOTE: Identify Changes with Asterisks (*))

                                                                                                  Judgment — Page          6        of         6
DEFENDANT:                 Terry Kelly, aka "TK"
CASE NUMBER:               3:16CR00021-001

                                                    SCHEDULE OF PAYMENTS
Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties shall be due as follows:

A         Lump sum payment of $ 100.00                         due immediately, balance due
               not later than                                   , or
               in accordance with          C,            D,         E, or         F below; or

B         Payment to begin immediately (may be combined with                C,        D, or         F below); or

C         Payment in equal                  (e.g., weekly, monthly, quarterly) installments of $                      over a period of
                      (e.g., months or years), to commence                (e.g., 30 or 60 days) after the date of this judgment; or

D         Payment in equal                   (e.g., weekly, monthly, quarterly) installments of $                 over a period of
                       (e.g., months or years), to commence                (e.g., 30 or 60 days) after release from imprisonment to a
          term of supervision; or

E         Payment during the term of supervised release will commence within               (e.g., 30 or 60 days) after release from
          imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

F         Special instructions regarding the payment of criminal monetary penalties:
          Pursuant to the plea agreement, payment of restitution is due and payable in full immediately. Payment of any balance on any
          remaining criminal monetary penalties after placement on probation or supervised release, or after release from incarceration to
          a term of supervised release, shall be made in regular monthly installments of not less than 10 percent of the defendant’s gross
          monthly income or not less than $100 per month, whichever is greater. Such payments to commence no later than 60 days from
          placement on probation, supervised release or release from incarceration to a term of supervised release.
Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is
due during the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of
Prisons’ Inmate Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.


     Joint and Several

     Defendant and Co-Defendant Names and Case Numbers (including defendant number), Joint and Several Amount, and
     corresponding payee, if appropriate.

     The defendant shall pay the cost of prosecution.

     The defendant shall pay the following court cost(s):

     The defendant shall forfeit the defendant’s interest in the following property to the United States:


Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal,
(5) fine interest, (6) community restitution, (7) penalties, and (8) costs, including cost of prosecution and court costs.
